Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 8-9 are objected to because of the following informalities. Appropriate correction is required.
Claims 8-9. These claims recite “in the range [number].” The idiomatic expression would put “of” between “range” and the number and hence this objection. The Examiner suggests making this amendment.

Claim Rejections - 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. § 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 6 is rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “clocked” is used by the claim to mean “rotated,” while the accepted meaning is “to have timed.” The term is indefinite because the specification does not clearly redefine the term.

Claim Rejections - 35 U.S.C. §§ 102 & 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by, or in the alternative are rejected under 35 U.S.C. § 103(a) as being unpatentable over Mayer et al., U.S. Patent App. Pub. No. 2012/0000786 A1 [hereinafter Mayer].


Claim 1. An electroplating apparatus for electroplating a wafer, the electroplating apparatus comprising: 
a wafer holder for holding a wafer during an electroplating operation wafer holder (wafer holder holding wafer 145; Mayer [0112], figs. 1A-1C, 2B, 2G-2H); 
a plating cell configured to contain an electrolyte during the electroplating operation (plating cell containing electrolyte; Mayer [0112], fig. 2H); 
an anode chamber disposed within the plating cell (lower anode chamber; id.); 
a charge plate disposed within the anode chamber (charge plate 243; id.); and 
an anode positioned above the charge plate within the anode chamber (anode 242; id.).  

Claim 2. The electroplating apparatus of claim 1, wherein the anode chamber is a membrane-less anode chamber (membrane may be replaced by adjusting the through hole pattern to get desired flows, figure without a membrane). Mayer [0108], [0139], fig. 7B.
Alternatively, Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have substituted the aforementioned prior art’s membrane with an adjusted through hole pattern to yield the predictable result of getting desired flows.

.

Claims 5-6 are rejected under 35 U.S.C. § 103 as being unpatentable over Mayer as applied to claim 1 above, and further in view of Yamamoto et al., U.S. Patent App. Pub. No. 2008/0029398 A1 [hereinafter Yamamoto].
Claims 5-6. Mayer is silent on (claim 5) the electroplating apparatus of claim 1, wherein the anode is a composite anode and includes a plurality of anode layers and (claim 6) the electroplating apparatus of claim 5, wherein each layer of the plurality of anode layers is clocked with respect to one another to define open or varied pores of a mesh structure for the anode.  
However, Yamamoto teaches an apparatus comprising an anode 398 comprising two anode plates 312a and 312b which are rotated with respect to each other. Yamamoto [0166]-[0167], figs. 22-27B. Yamamoto further teaches the apparatus comprises anode plates comprised of conductors with a surface coating of platinum or iridium oxide making the anode a composite. Id. Yamamoto teaches that the apparatus will lead to a more uniform plating thickness distribution. Yamamoto [0178], figs. 22-27B, see also [0168]-[0177].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the aforementioned prior art’s anode with Mayer’s apparatus comprising an anode in order to achieve a more uniform plating thickness distribution.

Claims 7-8 are rejected under 35 U.S.C. § 103 as being unpatentable over Mayer as applied to claim 1 above, and further in view of Tarsa et al., U.S. Patent App. Pub. No. 2007/0158668 A1 [hereinafter Tarsa] and alternatively Rauenbusch et al., W.O. Int’l Pub. No. 2017/021489 A1 [hereinafter Rauenbusch].
Claim 7. Mayer is silent on the electroplating apparatus of claim 1, wherein the anode is supported above the charge plate by a plurality of standoff pins.  
However, Tarsa teaches using standoffs 125 to bring an anode closer to the substrate for more uniform and efficient deposition. Tarsa [0080], figs. 9-10.
Alternative reference Rauenbusch teaches that reducing the distance between the anode and substrate would also lead to a more effective treatment in electrochemical treatment. Rauenbusch p. 1 ll. 11-27, fig. 11.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the aforementioned prior art’s anode by placing the anode on standoffs to bring the anode closer to the substrate for more uniform and efficient deposition and/or alternatively for more compactness and more effective treatment.

Claim 8. Mayer is silent on the electroplating apparatus of claim 7, wherein a height of the plurality of standoff pins defines a gap between the anode and the charge plate, wherein the height is in the range 0.39 to 0.59 inches.  

A person having ordinary skill would have recognized that the resulting gap between the anode and the charge plate is a variable that achieves the recognized result of affecting the distance between the anode and the substrate since more distance between the anode and the charge plate would lead to less distance between the anode and substrate. By extension this affects the deposition’s uniformity, efficiency, and/or effectiveness, hence making it a result-effective variable. See claim 7 rejection.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have routinely experimented with the variable and determined the optimum or workable range to be inclusive of the claimed range/value(s).
	
Claim 4 is rejected under 35 U.S.C. § 103 as being unpatentable over the references as applied to claim 1 above, and further in view of Tarsa, Yamamoto, alternatively Rauenbusch, and Chua et al., U.S. Patent App. Pub. No. 2013/0334052 A1 [hereinafter Chua]. 
Claim 4. Mayer is silent on the electroplating apparatus of claim 1, wherein a portion of the charge plate is sealed to a wall of the plating cell.  
However, it would have been obvious to have modified Mayer’s apparatus with a space between the anode and charge plate and with mesh anodes as taught by Tarsa, Yamamoto, and alternatively Rauenbusch. See claims 5-8 rejections.

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the aforementioned prior art’s apparatus with Chua’s apparatus in order to increase the amount of anolyte which touches the anode and/or increase the reactions around the anode. 

Claim 9 is rejected under 35 U.S.C. § 103 as being unpatentable over Mayer as applied to claim 1 above, and further in view of Tarsa, Yamamoto, Chua, Chen et al., U.S. Patent App. Pub. No. 2014/0262796 A1 [hereinafter Chen], and alternatively Rauenbusch.
Claim 9. The electroplating apparatus of claim 1, wherein the charge plate includes a plurality of holes formed therein (rejected for similar reasons stated in the claim 4 rejection).
I. Diameter – Mayer
Mayer is silent on each hole in the charge plate having a diameter in the range 0.03 to 0.05 inches.
But Chua’s holes in the charge plate must have some diameter. Thus a person having ordinary skill in the art would have looked to the prior art for guidance.
Mayer teaches holes in flow shaping plates having 0.03 inches in diameter or less result in laminar flow which has the flow hit a target hard and directly. Mayer [0075].

II. Grid - Chen
Mayer is silent on being distributed in a grid pattern.
However, Chen teaches an apparatus comprising holes in a grid pattern so that electrolyte can move uniformly. Chen [0022], figs. 1-2.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the aforementioned prior art’s hole pattern with Chen’s grid pattern to move the electrolyte uniformly. Alternatively, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have substituted the aforementioned prior art’s pattern with Chen’s pattern to yield the predictable result of having a suitable hole pattern to pass electrolyte.
III. Grid Spacing – Result-effective variable
Mayer is silent on having a grid spacing in the range 0.4 to 0.7 inches.
A result-effective variable is a variable which achieves a recognized result. The determination of the optimum or workable ranges of a result-effective variable is routine experimentation and therefore obvious. MPEP § 2144.05.
A person having ordinary skill would have recognized that the grid spacing is a variable that achieves the recognized result of the number of holes and hence affecting the flow rate, therefore making it a result-effective See Mayer [0074]-[0076] (describing the flow rate and how it results on the impinging).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have routinely experimented with the variable and determined the optimum or workable range to be inclusive of the claimed range/value(s).
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ho-Sung Chung whose telephone number is 571-270-7578.  The examiner can normally be reached on Monday-Friday, 9 AM - 6 PM CT.
If Applicants wish to schedule an interview, examiner interviews are available by telephone and video conferencing using a USPTO supplied web-based collaboration tool. Applicants may schedule an interview online using the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


/HO-SUNG CHUNG/Examiner, Art Unit 1794